DETAILED ACTION
This action is in response to the initial filing dated 10/23/2020.  Claims 1-4 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 9/28/2021 is acknowledged and has been considered by the examiner.

Drawings
The drawings were received on 12/30/2020.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 recites the limitation “at least one hollow bolt” in line 6.  Claim 1 also recites the limitation “a bolt” in line 1.  Does the recitation of “at least one hollow bolt” in line 6 refer to the same structural element as the recitation of “a bolt” in line 1?  Does the recitation of “at least one hollow bolt” in line 6 refer to a different structural element than the recitation of “a bolt” in line 1?  The claim will be treated as if the recitation of “at least one hollow bolt” in line 6 is referring to the same structural element as the recitation of “a bolt” in line 1.  
Clarification and appropriate correction is requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stavropoulos et al. (US 5948128) in view of Hayashi et al. (US 20080100060).  Claim(s) 1 and 2 will be treated as best understood in view of the rejections under 35 U.S.C. 112(b) above.
Regarding claim 1, the Stavropoulos et al. reference discloses a valve assembly (14) having a valve body (20) that includes a flange (30, 32) that is paired with a flange (12, 18) of a piping (10, 16, respectively) wherein the flanges include joining bolt holes (38, 44) that receive bolts (34, 40) for coupling the valve body (20) to respective piping flanges (see figure 1).
The Stavropoulos et al. reference does not expressly disclose wherein the bolt is a hollow bolt wherein the hollow bolt is to accept a wire running in a longitudinal direction through the hollow bolt and extending completely through the joining bolt hole of the pair of mating flanges.
However, the Hayashi et al. reference teaches a connection mechanism between a pair of mating flanges (between flanges 3 and 92 or between flanges 3 and 82) 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to substitute the bolt of the Stavropoulos et al. reference as a hollow bolt that accepts a wire as taught by the Hayashi et al. reference in order to permit the securing of flange couplings in an unfailing manner.
In regards to claim 2, the combination of the Stavropoulos et al. reference and the Hayashi et al. reference discloses wherein a first flange (Stavropoulos et al.: 30) of said pair of mating flanges (Stavropoulos et al.: flange 30 mates with flange 12) comprises a valve flange (Stavropoulos et al.: flange 30 is part of the valve body 14) and a second flange (Stavropoulos et al.: flange 12) of said pair of mating flanges comprises a pipe flange (Stavropoulos et al.: flange 12 is part of the piping 10).

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berchem (US 5271427) in view of Hayashi et al. (US 20080100060).  Claim(s) 1-3 will be treated as best understood in view of the rejections under 35 U.S.C. 112(b) above.
Regarding claim 1, the Berchem reference discloses a valve assembly having a first valve assembly (1) having a first mounting flange (16) that mounts to either a pipe flange (16 of pipe 5) or a second valve assembly (3) having a second mounting flange 
The Berchem reference does not expressly disclose wherein a hollow bolt with a through hole is provided between the flanges wherein the hollow bolt is to accept a wire running in a longitudinal direction through the hollow bolt and extending completely through the joining bolt hole of the pair of mating flanges.
However, the Hayashi et al. reference teaches a connection mechanism between a pair of mating flanges (between flanges 3 and 92 or between flanges 3 and 82) wherein the connection mechanism includes at least one hollow bolt (6) received within a joining bolt hole (34) of the flange (3) and wherein the opening (61a, 61b) is configured to be able to receive a wire (41) in a longitudinal direction of the hollow bolt (6) that permits the securing of flange couplings in an unfailing manner (paragraph [0012], lines 3-10).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to substitute the bolt of the Berchem reference as a hollow bolt that accepts a wire as taught by the Hayashi et al. reference in order to permit the securing of flange couplings in an unfailing manner.
In regards to claim 2, the combination of the Berchem reference and the Hayashi et al. reference discloses wherein a first flange (Berchem: flange 16 of body 7) of said pair of mating flanges (Berchem: flange 16 of the body 7 mates with the flange 16 of the body 12 of the piping 5) comprises a valve flange (Berchem: flange 16 is part of the valve body 7 of the valve 1) and a second flange (Berchem: flange 16) of said pair of 
In regards to claim 3, the combination of the Berchem reference and the Hayashi et al. reference discloses wherein a first flange (Berchem: flange 16 of body 7) of said pair of mating flanges (Berchem: flange 16 of the body 7 mates with the flange 16 of the body 12 of the piping 5) comprises a valve flange (Berchem: flange 16 is part of the valve body 7 of the valve 1) and a second flange (Berchem: flange 16) of said pair of mating flanges comprises a valve flange (Berchem: flange 16 is part of the body 10 of the valve 3) of another different valve (Berchem: 3).

Claims 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radzik (US 20030062718) in view of Hayashi et al. (US 20080100060).  Claim(s) 1 and 4 will be treated as best understood in view of the rejections under 35 U.S.C. 112(b) above.
Regarding claim 1, the Radzik reference discloses a valve assembly having a bolt comprising: at least one valve (11) of said valve assembly mechanically coupled to a pipe (12) by a coupling (22); and at least one bolt (29b), said at least one bolt bolted through a closing bolt hole (considered the opening through the flanged portion 23) of said coupling (see figure 2).  
The Radzik reference does not expressly disclose wherein a hollow bolt with a through hole is provided between the flanges wherein the hollow bolt is to accept a wire running in a longitudinal direction through the hollow bolt and extending completely through the joining bolt hole of the pair of mating flanges.

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to substitute the bolt of the Radzik reference as a hollow bolt that accepts a wire as taught by the Hayashi et al. reference in order to permit the securing of flange couplings in an unfailing manner.
In regards to claim 4, the combination of the Radzik reference and the Hayashi et al. reference disclose wherein said coupling comprises a grooved coupling (Radzik: 22).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Christ (US 8635894), MacDuff (US 20120317905), Sardo (US 10605293), Razzell (US 6718774), Sato et al. (US 7628079) and Reigl (US 7037065) disclose various hollow bolt assemblies.  Billington, III (US 6135509), Brumm et al. (US 3422840), Manhartsberger (US 2538787), Mielke (US 3467422) and Gabriel et al. (US 1365477) disclose various assemblies that utilize lock wires.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J. Rost, whose telephone number 571-272-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.J.R/Examiner, Art Unit 3753                                                                                                                                                                                                        
/CRAIG J PRICE/Primary Examiner, Art Unit 3753